Citation Nr: 1212968	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-44 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for glaucoma, claimed as high intraocular pressure.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an initial rating greater than 10 percent for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to May 1978, from June 1987 to July 1990, and from August 1990 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, August 2009, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran and her husband testified at an August 2011 hearing by the undersigned Veterans Law Judge (VLJ) held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The Veteran submitted evidence pertaining to the issues on appeal, along with a waiver of review by the RO, the August 2011 Board hearing and in October 2011.  Accordingly, remand to the RO for adjudication in the first instance is not required before appellate adjudication may proceed.

The issues of entitlement to service connection for a left shoulder disability, and entitlement to service connection for a back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of a hearing loss disability for VA purposes in either ear, and no diagnoses of glaucoma or glaucoma suspect.

2.  Right ear hearing loss and glaucoma are currently diagnosed.

3.  The record does not reflect a currently diagnosed left ear hearing loss disability for VA purposes.

4.  The evidence of record does not relate the Veteran's glaucoma to her military service.

5.  The evidence of record does not relate the Veteran's right ear hearing loss to her military service.

6.  The Veteran's depression is manifested by periodic depressed mood and anxiety, but not to a degree that it results in interference with her occupational tasks or abilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for an initial rating greater than 10 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  April 2008, April 2009, and June 2009 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A December 2009 letter also notified the Veteran with respect to her claim to reopen the issue of entitlement to service connection for depression, on the basis of new and material evidence.  However, her claim was granted in the January 2010 rating decision.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability, as the Veteran did in March 2010, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in August 2008 and December 2009; the record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA mental disorders examination conducted an interview of the Veteran to obtain a statement of her subjective symptoms, completed a mental status examination, gave a multi-axial diagnosis complete with Global Assessment of Functioning score, and provided a nexus opinion with accompanying rationale.  At the VA audiology examination, the Veteran was asked as to her hearing situations of greatest difficulty; the examiner completed pure tone decibel loss testing and word recognition testing, and provided a complete nexus opinion with accompanying rationale with respect to the hearing loss issue on appeal.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

No VA examination was provided regarding the claim for service connection for glaucoma.  Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; McLendon v. Nicholson, 20 Vet. App. 79, 81   (2006). The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83  ; Locklear v. Nicholson, 20 Vet. App. 410, 419  (2006).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378   (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382  ; Waters, 601 F.3d at 1277  . On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279

Here, there is no medically competent evidence of glaucoma in service or any other event in service and no competent evidence of a link to service.  a right ankle disability. While the Veteran has stated that she believes her glaucoma is linked to service, the only evidence that it is related to her military service is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no evidence of glaucoma in service and no competent suggestion of a link to service, referral for a VA medical examination is not warranted.

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488   (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, the VLJ noted the basis of the prior determination, the element of the claim that was lacking to substantiate the claim for benefits, and that the Veteran's testimony would focus on the issues in this appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran's depression was correctly rated as well as to elicit testimony regarding the service connection claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Conversely, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claims for benefits. The Veteran's representative and the VLJ asked questions to draw out the Veteran's current level of disability with respect to depression, as well as the elements needed to establish the service connection claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) , consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Glaucoma

The Veteran's service treatment records reflect that May 1978, December 1988, and June 1992 ophthalmologic screenings, all during periods of active duty, were normal except for findings of refractive error and astigmatism.  Intraocular pressure readings were noted as 18 in the right eye and 15 in the left eye in December 1988, and 17 in each eye in June 1992.

The first evidence of glaucoma, or glaucoma suspect, was noted at an August 2001 visit, clinical examination showed a markedly deep cup-to-disc ratio, and applantation pressure of 21 on the right and 19 on the left.  The impression was glaucoma suspect, and the Veteran was prescribed eye drops to reduce the intraocular pressure.  At a January 2002 visit, intraocular pressures had dropped to 14 in each eye; the diagnostic impression was open-angle glaucoma.  Further VA outpatient treatment records dated through April 2010 noted continuing treatment for glaucoma.  At her August 2011 Board hearing, the Veteran testified that she has always had intraocular pressures that were on the high end of the normal range.  
High intraocular pressures are a clinical finding, and not a disability for which service connection can be granted, even though some of the documented intraocular pressures noted in service were on the high end of the normal range (10 mmHg to 20 mmHg).  Further, the evidence of record reflects that the Veteran's glaucoma was first diagnosed approximately 9 years after her last period of active military service.  As noted, the ophthalmologic examinations conducted during service did not show evidence of glaucoma or glaucoma suspect.  Further, three examinations conducted subsequent to the Veteran's periods of active military service, in April 1994, May 1996, and August 1997, also showed normal clinical findings with no signs of glaucoma noted; right eye intraocular pressures at those visits ranged from 18.21 to 19, and left eye intraocular pressures ranged from 17 to 17.15.  

Finally, there are no medical opinions of record relating the Veteran's currently diagnosed glaucoma to her military service.  Although the Veteran has asserted, as noted during her August 2011 Board hearing, that her intraocular pressures had been high for some time, repeated ophthalmologic examination reports did not reflect any suspicions of glaucoma until August 2001.  Although the  record reflects that the Veteran works as a physician's assistant, she has not asserted and the record does not reflect that she has the appropriate expertise in ophthalmologic conditions such that her assertion of high intraocular pressures would constitute a medical opinion as to the onset of her glaucoma.  Accordingly, with a documented 9-year period between her last period of military service and the first diagnosis of glaucoma, and no medical opinions of record relating her currently diagnosed glaucoma to service, service connection for glaucoma is not warranted.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records no evidence of hearing loss in either ear for VA purposes during any of the three periods of active duty service.  There is also no postservice evidence of record, dated within one year of the Veteran's separation from her third period of active service in 1992, showing hearing loss in either ear that manifested to a compensable degree.  Nevertheless, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

At the August 2008 VA examination, the Veteran reported that her hearing loss interfered with conversations, especially with women and on the phone, and that it causes problems when she is working with female patients.  She reported service related noise-exposure from vehicles, helicopters, ambulances and their sirens, range fire, and shooting.  She denied recreational noise exposure or post-service occupational noise exposure.  The examiner noted that audiometric results in the claims file, dated through 1997, showed normal hearing sensitivity bilaterally.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear; puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
25
45
LEFT
0
10
10
25
35


A May 2009 private opinion letter noted that the Veteran reported being exposed to the noise of rifles, helicopters, and loud vehicles during service from 1978 to 2004, with no significant noise exposure subsequent to 2004.  An audiogram showed mild high frequency sensorineural hearing loss bilaterally, and the diagnosis was bilateral hearing loss.  Specifically, speech audiometry revealed speech recognition ability of 96 percent for the right ear and 100 percent for the left ear.  Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
25
40
LEFT
15
5
10
20
35


The results of the May 2009 audiometric tests were charted, not enumerated.  But the results as charted are clear and unmistakable even to laypersons; thus, they may be interpreted by the Board.  Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting that the Board may interpret results from a private audiometric graph if it felt it had the expertise); c.f. Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The VA examiner diagnosed right ear normal to moderate sensorineural hearing loss, and left ear hearing loss which was not considered disabling.  

At her August 2011 Board hearing, the Veteran testified that she first noticed bilateral hearing loss about 2001.  She felt her hearing loss was caused by having to drive medical vehicles which were so loud she couldn't hear the person next to her, exposure to helicopter noise, being the gas generator operator, and engaging in range fire practice for biathlon training, for which hearing protection was not always available.

The evidence of record does not reflect a diagnosis of left ear hearing loss for VA purposes.  Although the May 2009 private audiologist diagnosed bilateral hearing loss, the hearing loss shown at that examination, and at the August 2008 VA examination, only shows hearing loss in the left ear above 26 decibels at 4000 Hertz.  At neither examination was the word recognition score for the left ear below 94 percent.  For there to be a hearing loss disability, the puretone decibel loss must be at 26 decibels or greater in 3 separate Hertz levels, at 40 decibels or greater at one Hertz level, or show word recognition percentage below 94 percent.  38 C.F.R. § 3.385.  Thus, no current left ear hearing loss disability exists.  Without competent evidence of a chronic disability, service connection for the disorder cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

The competent evidence of record also does not relate the Veteran's right ear hearing loss to her active military service.  The August 2008 VA examiner concluded that the Veteran's hearing loss was not a result of noise exposure during military service, as it was not present at separation from active duty.  In citing a rationale, the VA examiner noted that since damage from noise exposure occurs at the time of exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without resulting in hearing loss.  Instead, the VA examiner concluded that additional noise exposure, aging, and health conditions since military separation were likely contributing factors to the Veteran's hearing loss.  The Board finds that this opinion is supported by the evidence of record.  As noted above, the audiograms conducted during the course of the Veteran's active periods of service, and during her periods of National Guard service, do not show hearing loss for VA purposes.  

Conversely, the May 2009 private audiologist concluded that it was quite likely that the noise exposure the Veteran incurred during service was the beginning of her hearing loss, as the type and degree of her hearing loss was consistent with noise-induced hearing loss.  The Board finds this opinion less probative than that of the August 2008 VA examiner.  Initially, the opinion is incorrect in referring to the Veteran's active duty service as having occurred from 1978 to 2004.  In fact, the Veteran's active service ran from March 1978 to May 1978, June 1987 to July 1990, and August 1990 to July 1992.  Her service between those periods, and from July 1992 until her retirement in 2004, does not qualify as active duty for the purposes of 38 C.F.R. § 3.303.  Further, the private audiologist did not address other potential causative factors, such as age or other illness.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  For these reasons, service connection for right ear hearing loss is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for the Veteran's depression was granted in a January 2010 rating decision, and an initial 10 percent rating assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  Diagnostic Code 9434 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 10 percent rating is warranted when the medical evidence of record shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms; or, when symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9434, General Rating Formula.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id. 

Based on the evidence of record, the Veteran's service-connected depression does not warrant greater than a 10 percent rating, as the record does not reflect the level of occupational and social impairment required for a higher rating, and the documented symptomatology over the course of the appeal period more closely approximates the criteria for a 10 percent rating.  See Hart, 21 Vet. App. at 509.  

The Veteran's depressed mood appears to be the hallmark characteristic of her disability.  However, the evidence does not establish that it impairs her to the degree that it results in intermittent periods of inability to perform occupational tasks.  She testified during her August 2011 Board hearing that her depressive symptoms made her reclusive two or three days per week, in the sense that she would close her door at her office instead of leaving it open, and reduced her motivation to go to work in the morning.  But she does not allege, and the record does not reflect, that she has missed work or that is unable to complete work-related tasks due to these depressed mood period, or to the mild anxiety she reported at the December 2009 VA examination or her August 2011 Board hearing.  

The record also reflects that the Veteran had not been consistent in taking her medication, and that when she was compliant with her prescription, her mood was generally good.  She reported at a February 2010 VA outpatient visit and at the August 2011 Board hearing that her anti-depressant medication was working well for her, and at the December 2009 VA examination that it had fair efficiency.  By comparison, a September 2010 VA outpatient treatment record noted that she had a flat affect and was tearful, but also recognized her admission that she was not taking her medication regularly.  The same day she was tearful while being interviewed, she noted that she was having particular difficulty as was the anniversary of the death of her daughter, who died in childhood from leukemia.  This period of significant stress or symptom is contemplated by the criteria for the currently-assigned 10 percent rating.

A Global Assessment of Functioning (GAF) score of 61 to 70 reflects some mild symptoms, for example depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, for example occasional truancy, or theft within the household; but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (Fourth Edition, 1994).  The two GAF scores of 66, assigned at the December 2009 VA mental disorders examination, and 70, assigned at the February 2010 VA outpatient visit, are supported by the evidence of record, and warrant a 10 percent rating.  VA outpatient treatment reports dated after these GAF scores were assigned also characterize the Veteran's depression as mild, with the exception of the September 2010 visit at which the Veteran was dealing with the anniversary of her daughter's death.  Thus, the GAF scores of record do not reflect social and occupational impairment such that rating greater than 10 percent is warranted.  The GAF score and the interpretation of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).

Finally, with respect to the occupational and social functioning, which is the baseline indication of the severity of a psychiatric disorder for VA purposes, the Veteran's impairment does not warrant a higher rating.  The Veteran testified at her August 2011 Board hearing, as noted above, as to how her depressive symptoms made her periodically reclusive at work and reduced her motivation to go to work in the morning.  Her husband then testified that she was difficult to be around those days.  However, the Veteran reported an excellent relationship with her children and her husband, to whom she has been married for 20 years, and a full life of extracurricular activities such as horseback riding and scuba diving she enjoyed with her husband, so much so that while they attended church, they sometimes did not have the time due to their other activities.  Accordingly, it appears that the impact of the Veteran's depression on her occupational and social functioning is minimal, such that an increased evaluation is not warranted on that basis.  See 38 C.F.R. § 4.130, Diagnostic Code 9434; see also Hart, 21 Vet. App. at 509; Carpenter, 8 Vet. App. at 242. 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the Veteran's depression, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of her disability.  Indeed, the General Rating Formula is designed to rate psychiatric disabilities on the level of social and occupational impairment, and a higher degree of impairment is not shown by the record.  The Veteran has not required hospitalization at any time during the appeal period, and she has not testified that her depression markedly interferes with her ability to remain employed.  Her testimony and written statements have essentially reflected that she had trouble getting motivated to go to work in the morning, and that she sometimes preferred to work with her door closed, but the record does not establish greater level of occupational impairment.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

Because the evidence of record does not reflect that the Veteran's depression results in occupational and social impairment warranting a rating higher than that currently assigned, the preponderance of the evidence is against his claim for an increased rating at any time during the appeal period.  Hart, 21 Vet. App. at 509.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial rating greater than 10 percent for depression is denied.


REMAND

The record is not clear as to the etiology of the Veteran's currently diagnosed left shoulder disability.  Although she testified at her August 2011 Board hearing that she first noticed left shoulder symptoms while on active duty at Camp Ashland in 1986 or 1987, doing pushups as part of the biathlon team training and loading and unloading medical equipment, her service treatment records do not reflect evidence of a left shoulder injury or symptoms, or of a diagnosed left shoulder disability.  Further, while the October 2010 letter from the Veteran's treating VA physician indicated that her currently diagnosed chronic left shoulder impingement syndrome was at least exacerbated by her military training, the post-service record prior to February 2009 does not document left shoulder complaints or treatment, and VA outpatient treatment records dated from February 2009 through May 2009 tend to suggest that her left shoulder symptomatology only began after her left arm was jerked by a horse.  Specifically, at that May 2009 visit, the Veteran reported a 3-4 month history of left shoulder pain, and with left shoulder problems for the last year, and after a horse was jerking its head when she was holding onto the reins, and she fell backwards at the same time.  Unfortunately, the private physician does not address the documented lack of symptomatology or complaints in the remainder of the Veteran's service treatment records subsequent to 1987, or in the post-service period prior to February 2009.  

The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  With the Veteran's testimony as competent evidence of an in-service injury, and a currently diagnosed left shoulder disability, and the October 2010 opinion letter suggesting a nexus, the requirement for a VA examination under the duty to assist is triggered.  McLendon, supra.

The record is also not clear as to the etiology of the Veteran's back disability.  She reported at April and June 2009 VA outpatient visits, and testified at her August 2011 Board hearing, that in 1989 she was lifting water and unloading the ground ambulance, stepped down out of the back of the ambulance, caught her heel and fell hard onto the ground, injuring her back.  While she also asserted at the hearing that she had experienced intermittent back pain ever since, she denied experiencing back pain on a September 1990 report of medical history.  Further, while several opinions of record offer statements as to etiology, none are sufficient with which to base an appellate decision.  Specifically, an October 2009 VA clinician referred to the Veteran's back condition as being service-connected, on the basis of her being seen by orthopedics during a reserve weekend.  However, no record dated during the Veteran's periods of active duty note a visit to orthopedics.  August 2010 and October 2011 private evaluation reports also cite genetics, age, recreational activities, and in-service events as potential causative factors.  Because the standard for service connection is whether a disability is at least as likely as not related to service, and no opinion of record addresses this standard with respect solely to the Veteran's active duty activities, a VA examination is required.

Accordingly, the issues of entitlement to service connection for a left shoulder disability, and entitlement to service connection for a back disability are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of her back disability.  A copy of this Remand and the entire claims file must be made available to and reviewed the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements, to include her testimony at her August 2011 Board hearing.  The examiner should then offer an opinion as to whether the Veteran's back disability is at least as likely as not (i.e. 50 percent probability or more) etiologically related to her periods of active military service (March 1978 to May 1978, June 1987 to July 1990, and August 1990 to October 1992).  The examiner should address both the Veteran's alleged in-service injuries, as well as her employment and activities subsequent to her periods of active service, and her 2003 running injury.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

2.  Schedule the Veteran for a VA joints examination to determine the etiology of her left shoulder disability.  The claims file must be made available in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, to include the Veteran's testimony at her August 2011 Board hearing, the examiner must provide an opinion as to whether the Veteran's currently diagnosed left shoulder disability is at least as likely as not (50 percent probability or greater) related to her military service.  The examiner should comment as to the Veteran's alleged in-service injuries, as well as the 2009 horse-jerking incident documented in the VA treatment records.  Any stated opinion should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

3.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


